Exhibit Pool IX LEASE GUARANTY THIS LEASE GUARANTY, dated as of April 30, 1998 (together with all amendments and supplements hereto, this "Guaranty") made by ACCOR, a corporation duly organized under the laws of France (the "Guarantor") in favor of M-SIX PENVEST II BUSINESS TRUST (together with each Owner listed on Schedule I hereto through which it directly or indirectly holds title to the Properties, as hereinafter defined and their respective successors and assigns, collectively referred to herein as the "Owner"). Each Owner is individually referred to herein as a "Beneficiary" and collectively as the "Beneficiaries". WITNESSETH: WHEREAS, Universal Commercial Credit Leasing Ill, Inc. a Delaware corporation (the "Lessee") is an indirect wholly owned subsidiary of the Guarantor; WHEREAS, in order to induce the Beneficiaries to enter into the Operative Documents, the Guarantor is executing and delivering this Guaranty to the Beneficiaries; NOW, THEREFORE, for value received, the Guarantor hereby agrees with and for the benefit of each of the Beneficiaries as follows: ARTICLE I SECTION 1.1Definitions and Rules of Usane. When used herein, each capitalized term shall have the meaning assigned thereto in the Indenture of Mortgage, Deed of Trust, Security Agreement, Fixture Filing, Financing Statement and Assignment of Rents and Leases, of even date herewith (together with all amendments and supplements thereto, the "Indenture"), from Owner and the parties, if any, listed as Remainderman in Schedule I thereto (collectively the "Remainderman") to NOMURA ASSET CAPITAL CORPORATION, a Delaware corporation (together with its successors and assigns, the "Lender") or to one or more trustees for the benefit of Lender and to Lender. The rules of usage set forth in such Indenture shall apply hereto. ARTICLE II SECTION 2.1Guarantee of Obligations Under Operative Documents. (a) The Guarantor absolutely, irrevocably and unconditionally guarantees to the Beneficiaries the due, complete and punctual performance and observance of all payment obligations of the Lessee under the Operative Documents to which the Lessee is a party and the due, complete and punctual performance of, and compliance with, all other covenants and agreements of the Lessee under the Operative Documents to which the Lessee is a party (in each case, including any and all other obligations, indebtedness and liabilities (whether for fees or for breach of covenant or warranty) now or hereafter incurred by the Lessee to the Beneficiaries arising pursuant or with respect to such Operative Documents), in each case, strictly in accordance with the terms thereof (all such payment obligations and other covenants and agreements being referred to herein as the "Obligations") and agrees to pay upon demand any and all expenses (including reasonable attorneys fees and disbursements) that may be paid or incurred by any Beneficiary in enforcing any rights with respect to, or collecting, any or all payments due from the Lessee pursuant to the terms of the Operative Documents and/or enforcing any rights with respect to, or collecting against, the Guarantor under this Guaranty. (b)In the event that: (1) the Lessee fails to pay, perform or observe duly, completely and punctually any Obligation to pay the amount due under any Operative Document or overdue interest on any of the foregoing, when and as the same shall be due (whether at the stated maturity, by acceleration or otherwise) and payable, or required to be performed, as the case may be, in accordance with the terms of such Operative Document, the Guarantor shall upon five (5) Business Days prior written notice, forthwith pay, perform and observe such Obligation or cause the same forthwith to be paid, performed or observed, or (ii) the Lessee fails to pay, perform or observe duly, completely and punctually any other Obligation when and as the same shall be due (whether at stated maturity, by acceleration or otherwise) and payable, or required to be performed or observed, as the case may be, in accordance with the terms of such Operative Document, the Guarantor shall upon five (5) Business Days prior written notice, forthwith pay, perform or observe any other such Obligations or cause the same forthwith to be paid, performed or observed, in each case, regardless of whether or not such Beneficiary or anyone on its behalf shall have instituted any suit, action or proceeding or exhausted its remedies or taken any steps to enforce any rights against the Lessee or any other Person or entity to compel any such performance or to collect all or any part of such amount pursuant to the provisions of such Operative Document or at law or in equity, or otherwise, and regardless of any other condition or contingency. (c)In addition, in case the Operative Documents to which Tenant is a party shall be terminated, modified or in any way affected as a result of the rejection or disaffirmance thereof by any trustee, receiver, liquidator, agent or other representative of Lessee or any of the property of Lessee in any assignment for the benefit of creditors or in any bankruptcy, insolvency, reorganization, arrangement, readjustment, liquidation, dissolution or similar proceeding, Guarantor's obligations hereunder shall continue to the same extent as if the Operative Documents to which Tenant is a party had not been so rejected or disaffirmed. Guarantor shall and does hereby waive all rights and benefits which might accrue to it by reason of any such assignment or proceeding and Guarantor agrees that it is and shall be liable for the full amount of the Obligations irrespective of and without regard to any modification, limitation or discharge of liability of Lessee that may result from or in connection with any such assignment or proceeding. SECTION 2.2Unconditional Obligations. This Guaranty is a primary obligation of the Guarantor and is an unconditional, absolute, present and continuing obligation and guarantee of payment and performance (and not merely of collection) and the validity and enforceability of this Guaranty shall be absolute and unconditional and shall not be impaired, affected or in any way conditioned or contingent upon, nor subject to any reduction, limitation, impairment, termination, defense (other than the defense of prior payment or performance), offset, counterclaim or recoupment whatsoever (all of which are hereby expressly waived by Guarantor) irrespective of (a) the making of a demand, the institution of suit or the taking of any other action to enforce performance, or observance by the Lessee of the Obligations, (b) the validity, regularity or enforceability of any Operative Document or any of the Obligations or any collateral security, other guarantee, if any, or credit support therefor or right to offset with respect thereto at any time or from time to time held by any Beneficiary, (c) any defense, set-off or counterclaim (other than the defense of prior payment or performance) that may at any time be available to or be asserted by the Lessee or the Guarantor against such Beneficiary, (d) any attempt to collect from the Lessee or any other entity or to perfect or enforce any security or (e) upon any other action, occurrence or circumstances whatsoever. The Guarantor waives any requirement that the Beneficiaries shall have instituted any suit, action or proceeding or exhausted their remedies or taken any steps to enforce any rights against the Lessee or any other Person or entity to compel any such performance or to collect all or any part of such amount pursuant to the provisions of the Operative Documents or at law or in equity, or otherwise, and regardless of any other condition or contingency. SECTION 2.3Amendments, etc., with Respect to the Obligations. The Guarantor shall remain obligated hereunder notwithstanding that, without any reservation of rights against Guarantor and without notice to or further assent by Guarantor, (a) any demand for payment or performance of any of the Obligations made by any Beneficiary may be rescinded by such Beneficiary and any of the other Obligations continue to be in effect; (b) the Obligations, or the liability of any other party upon or for any part thereof, and any collateral security or guarantee therefor or right of offset with respect thereto, may be renewed, extended, amended, modified, accelerated, compromised, waived, surrendered or released by the Beneficiaries; (c) any Operative Document, or any collateral security document or other guarantee or document executed and delivered in connection therewith or related thereto may be amended, modified, supplemented or terminated, in accordance with its terms, as the parties thereto may deem advisable; and (d) any collateral security, guarantee or right to offset held by any Beneficiary for the payment or performance of the Obligations may be sold, exchanged, waived, surrendered or released. The Beneficiaries shall not have any obligation to protect, secure, perfect or insure any Lien at any time held as security for the Obligations or for this Guaranty or any property subject thereto. For purposes hereof, "demand" shall include the commencement and continuance of any legal proceedings. SECTION 2.4The Guarantor's Obligations Not Affected The Guarantor expressly agrees that the duties and obligations of the Guarantor under this Guaranty shall remain in full force and effect, without the necessity of any reservation of rights against the Guarantor or notice (other than the notice referred to in Section. 2. 1 (b)) to or further assent by the Guarantor at any time and from time to time, in whole or in part, and without regard to, and shall not be impaired, released, discharged, terminated or affected by: (a)any extension, modification or renewal of, termination, addition or supplement to, or deletion from, any of the terms of or indulgence with respect to, or substitutions for, the Obligations or any part thereof or any agreement relating thereto at any time; (b)any failure, refusal or omission to enforce any right, power or remedy with respect to the Obligations or any part thereof or any agreement relating thereto; (c)any waiver of any right, power or remedy or of any default with respect to the Obligations or any part thereof or any agreement relating thereto; (d) any release, surrender, compromise, settlement, waiver, subordination or modification, with or without consideration, of any other guarantees with respect to the Obligations or any part thereof, or any other obligation of any Person with respect to the Obligations or any part thereof; (e) the lack of genuineness, unenforceability or invalidity of the Obligations or any part thereof or the lack of genuineness, unenforceability or invalidity of any agreement relating thereto; (f)any change in the ownership of the Lessee or the insolvency, bankruptcy or any other change in the legal status of the Lessee, Owner or Guarantor or any rejection or modification of the Obligations of the Lessee or those of any Person under the Operative Documents as a result of any bankruptcy, reorganization, insolvency or similar proceeding; (g)the change in or the imposition of any applicable laws and regulations or other governmental act that does or might impair, delay or in any way affect the validity, enforceability, or the payment when due, of the Obligations to the extent not prohibited by Applicable Laws and Regulations or otherwise; (h)the existence of any claim, set off or other rights or defenses (other than the defense of prior payment or performance) that the Guarantor may have at any time against the Lessee or any Beneficiary or any other Person in connection herewith or with an unrelated transaction and the existence of any claim, setoff or other rights or defenses that the Lessee may have against Guarantor, any Beneficiary or any other Person in connection with the Operative Documents or with an unrelated transaction; (i)any merger or consolidation of the Lessee or the Guarantor into or with any other Person, or any sale, lease or transfer of any or all of the assets of the Lessee or the Guarantor to any other Person; (j)the rights, powers or privileges the Beneficiaries may now or hereafter have against any Person or collateral; (k)any defect in title, condition, operation or fitness of use of any Property, any casualty or condemnation affecting any Property or any sublease, assignment, renewal, extension or other transfer or continuation of the Lessee's rights under the Master Lease or any other Obligations, whether in accordance with the terms of the Operative Documents or otherwise; or (1)any other action, omission, occurrence or circumstance whatsoever which may in any manner or to any extent vary the risk or effect a legal or equitable defense or discharge of the Guarantor hereunder as a matter of law or otherwise. SECTION 2.5Waiver by the Guarantor. The Guarantor unconditionally waives and releases, to the fullest extent permitted by applicable laws and regulations, any and all (a) notice of the acceptance of this Guaranty and of any change in the Lessee's financial condition; (b) notices of the creation, renewal, extension or accrual of any Obligation or any of the matters referred to in Section 2.04 hereof or any notice of or proof of reliance by the Beneficiaries upon this Guaranty or acceptance of this Guaranty (the Obligations, and any of them, shall conclusively be deemed to have been created, contracted, incurred, renewed, extended, amended or waived in reliance upon this Guaranty and all dealings between the Lessee, the Sellers or the Guarantor and the Beneficiaries shall be conclusively presumed to have been had or consummated in reliance upon this Guaranty); (c) notices which may be required by statute, rule of law or otherwise, now or hereafter in effect, to preserve intact any rights of the Beneficiaries against the Guarantor; (d) the right to interpose all substantive and procedural defenses of the law of guaranty, indemnification and suretyship, except the defenses of prior payment or prior performance by the Lessee or the Guarantor of the Obligations; (e) all rights and remedies accorded by applicable laws and regulations to guarantors or sureties, including any extension of time conferred by any law now or hereafter in effect; (f) any right or claim of right to cause a marshaling of the Lessee's assets or to cause the Beneficiaries to proceed against the Lessee or any collateral held by the Beneficiaries at any time or in any particular order; (g) rights to the endorsement, assertion or exercise by the Beneficiaries of any right, power, privilege or remedy conferred herein or in any Operative Document or otherwise; (h) requirements of promptness or diligence on the part of the Beneficiaries; (i) any sublease, assignment, renewal, extension or continuation of the Lessee's rights under the Master Lease or any notices of the sale, transferor other disposition of any right, title to or interest in the Properties or any Operative Document; 0) rights and defenses arising out of an election of remedies by the Beneficiaries, or any of them, even though that election of remedies has destroyed the Guarantor's rights of subrogation and reimbursement against Lessee by operation of law or otherwise; or (k) other circumstances whatsoever (except the defenses of prior payment or prior performance by the Lessee or the Guarantor of the Obligations) which might otherwise constitute a legal or equitable discharge, release or defense of a guarantor or surety, or which might otherwise limit recourse against the-Guarantor. No failure to exercise and no delay in exercising, on the part of the Beneficiaries, any right, power or privilege hereunder shall operate as a waiver thereof, nor shall any single or partial exercise of any right, power or privilege preclude any other or further exercise thereof, or the exercise of any other power or right. The rights and remedies herein provided are cumulative and not exclusive of any rights or remedies provided by law. SECTION 2.6Payments. All payments hereunder shall be made in compliance with Sections 5.14 and SECTION 2.7 RReinstatement. This Guaranty shall continue to be effective, or be reinstated, as the case may be, if at any time payment, in whole or in part, of any of the Obligations (i) is rescinded or must otherwise be restored or returned by a Beneficiary upon the bankruptcy, insolvency, reorganization, arrangement, adjustment, composition, dissolution, liquidation, or the like, of the Lessee or the Guarantor, or as a result of, the appointment of a custodian, receiver, trustee or other officer with similar powers with respect to the Lessee or the Guarantor or any substantial part of either Person's respective property, or otherwise, or (ii) is returned to Tenant or Guarantor by reason of a decree, moratorium or other sovereign act of any governmental authority, in each case, all as though such payment had not been made notwithstanding any termination of this Guaranty or any Operative Document. ARTICLE III SECTION 3.1Representations and Warranties of the Guarantor. The Guarantor hereby represents and warrants to the Beneficiaries as of the Closing Date that: (a)Status. It is duly incorporated and validly existing under the laws of France and is fully qualified and empowered to own its assets and carry out its business wheresoever situated. (b)Powers. It has the corporate power to enter into this Guaranty and to exercise its rights and perform its obligations hereunder, and has taken all necessary corporate and other action to authorize the execution, delivery and performanceof this Guaranty (including, withoutimitation, any authorization required to be passed by the Supervisory Board of the Guarantor pursuant to Article 113 of the Decree n°67-236 of 23rd March 1967). (c)Authorizations. All acts, conditions, authorizations and other things required to be done, fulfilled and performed by it in order: (i)to enable it lawfully to enter into, exercise its rights under and perform and comply with the obligations expressed to be assumed by it in this Guaranty; (ii)to ensure that the obligations expressed to be assumed by it in this Guaranty are legal, valid and binding and enforceable against it in accordance with the respective terms thereof; and (iii) to make this Guaranty admissible in evidence in the United States and in France; have been done, fulfilled and performed and are in full force and effect. (d)No Filing. Under the laws of the United States, the State of New York and France in force at the date hereof, it is not necessary that this Guaranty be filed, recorded or enroled with any court or other authority in the United States, the State of New York or in France or that any stamp, registration or similar tax be paid on or in relation to this Guaranty (or where it is so required, this Guaranty has been so filed, recorded or enroled or such stamp, registration or other tax has been paid or will be paid within due times). (e)Legal Validity. This Guaranty has been duly executed and delivered by Guarantor. The obligations expressed to be assumed by it in this Guaranty are legal and valid obligations binding on it and enforceable in accordance with the terms of this Guaranty except as such enforceability may be limited by applicable bankruptcy, insolvency or similar laws affecting creditors generally and by general equitable principles. This Guaranty is in full force and effect as of the Closing Date, not subject to any right of rescission, setoff, counterclaim or defense by Guarantor nor will the operation of any of the terms of the Guaranty or the exercise of any right thereunder, render this Guaranty unenforceable against Guarantor, in whole or in part, or subject to any right of rescission, setoff, counterclaim or defense by Guarantor and Guarantor has not asserted any right of rescission, setoff, counterclaim or defense with respect thereto. (f)Insolvency. It has not taken any corporate action nor have any other steps been taken or legal proceedings been started or threatened against it pursuant to any redressement judiciare or liquidation judiciare or otherwise for its winding-up, dissolution or re-organization or for the appointment of a receiver, administrator, administrative receiver, trustee or similar officer of it or of any or all of its revenues or assets; it is not insolvent nor in a state of "Cessatation de Paiements"; nor has it entered into any accord amiable i.e. an out of court settlement with its creditors relating to a restructuring of a substantial part of its indebtedness), any plan de continuation or plan de cession totale or partielle de l'enterprise.) (g)Litigation. No action, suit, arbitration, governmental investigation, or administrative proceeding of or before any court, tribunal, agency or other governmental authority, is current, pending or to be the best of the Guarantor's knowledge and belief threatened which might, if adversely determined, (i) have a material adverse affect on its business, or financial condition or its ability to perform its obligations hereunder or (ii) restrain it from entering into, exercising any of its rights tinder or performing, enforcing or complying with any of itsobligations hereunder. (h)Original Accounts.
